Exhibit 10.7

[g2mgclmznhfj000001.jpg]

 

River Oaks Tower

3730 Kirby Drive, Suite 1200

Houston, Texas 77098

 

 

Gail McIntyre

(via email: ####)

 

April 8, 2020

 

Dear Gail:

Aravive, Inc. (the “Company”) is pleased to enter into this amendment
(“Amendment”) to your Offer Letter, dated March 26, 2020 (the “Offer Letter”),
and hereby agrees to amend the Offer Letter as follows:

 

1.

The first sentence of Section 1(a) is hereby deleted and replaced with the
following:

“Commencing April 8, 2020, you will be employed as Chief Executive Officer
(“CEO”) of the Company and you will report directly to the Company’s Board of
Directors.”

2.The third sentence of Section 1(b) is hereby deleted and replaced with the
following:

“Nothing in this letter agreement will prevent you from accepting speaking or
presentation engagements or from serving with the prior approval of the Company
on up to two (2) boards of charitable organizations or public or private
corporations that are not competitive in any manner with the business of the
Company, or from owning no more than one percent (1%) of the outstanding equity
securities of a corporation whose stock is listed on a national stock exchange;
provided, however, that you may not accept payment for any speaking or
presentation engagements without the prior written approval of the Company.”

 

3.

3.The first sentence of the first paragraph of Section 3 is hereby deleted and
replaced with the following:

“Commencing April 8, 2020, the Company will pay you a salary at the rate of Four
Hundred Fifteen Thousand Dollars ($415,000) per year, less required deductions
and withholdings, payable in accordance with the Company’s standard payroll
schedule.”

 

4.

The third sentence of the second paragraph of Section 3 is hereby deleted and
replaced with the following:

“For fiscal year 2020 your target bonus will be equal to 45% of your annual base
salary (“Target Bonus”).”

 

--------------------------------------------------------------------------------

 

 

 

4.

Clause (i) of Section 6(a) is hereby deleted and replaced with the following:

“(i) Salary and Bonus Continuation.  The Company will continue to pay your base
salary for a period of twelve months (12) months after your Separation, less
required deductions and withholdings (“Salary Continuation”). The Salary
Continuation will be paid at the base salary rate in effect at the time of your
Separation and in accordance with the Company’s standard payroll procedures. The
Salary Continuation payments will commence within thirty (30) days after the
Release Deadline and, once they commence, will be retroactive to the date of
your Separation. After the nine-month anniversary of your Separation, the Salary
Continuation payments will end immediately should you commence new employment in
a comparable position or substantial self-employment and you agree to inform the
Company immediately in such event. You will be entitled to receive a pro-rated
portion of the discretionary year-end Target Bonus contingent upon a
determination by the Board of Directors regarding which corporate goals of the
Company have been met and that the other executive officers of the Company have
been paid their year-end target bonuses. The determination of the Company’s
Board of Directors with respect to your bonus will be final and binding.”

 

5.

The first sentence of Section 13 is hereby deleted and replaced with the
following:

“ To ensure rapid and economical resolution of any disputes which may arise
under this Agreement, you and the Company agree that any and all claims,
disputes or controversies of any nature whatsoever arising from or regarding the
interpretation, performance, negotiation, execution, enforcement or breach of
this Agreement, your employment with the Company, or the termination of your
employment from the Company, including but not limited to statutory claims,
shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. § 1-16, to
the fullest extent permitted by law, by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in
Harris County, Texas, in accordance with JAMS’ then-applicable arbitration
rules, which will be provided to you upon request and which can be found
at:  http://www.jamsadr.com/rules-clauses/ .”             

 

6.

All other terms of the Offer Letter shall remain in full force and effect. The
Offer Letter, as amended by this Amendment, constitutes the entire agreement
between the parties with respect to the subject matter thereof.

 

7.

If any of the provisions of this Amendment are held to be invalid or
unenforceable, the remaining provisions will nevertheless continue to be valid
and enforceable.

 

8.

This Amendment is made and shall be construed and performed under the laws of
the State of Texas without regard to its choice or conflict of law principles
and the parties agree to the State of Texas as the exclusive venue for any
disputes arising hereunder.

 

--------------------------------------------------------------------------------

 

Very truly yours,

Aravive, Inc.

 

By:

 /s/ Vinay Shah

Name:

Vinay Shah

Title:

Chief Financial Officer

 

I have read and accept this amended employment offer:

 

 /s/ Gail McIntyre

Signature

Printed Name:  Gail McIntyre

Dated:  April 8, 2020

 